           Case 4:19-cv-00264-JST Document 44 Filed 08/10/20 Page 1 of 3



 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2 kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3 mvenezia@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697

 6 Attorneys for Plaintiff
   ATARI INTERACTIVE, INC.
 7
   Keith G. Adams – 240497
 8    KAdams@mpbf.com
   Thomas F. Mazzucco – 306681
 9    TFMazzucco@mpbf.com
   MURPHY, PEARSON, BRADLEY & FEENEY
10 550 S. Hope Street, Suite 650
   Los Angeles, CA 90071
11 Telephone:     (213) 327-3500
   Facsimile:     (213) 627-2445
12
   Attorneys for Defendant
13 OOSHIRTS, INC.

14
                                     UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                           OAKLAND DIVISION
17

18 ATARI INTERACTIVE, INC. ,                               Case No.: 4:19-CV-00264-JST
                                                           [Related to Case Nos. 3:18-cv-03843-
19                      Plaintiff,                         JST; 3:18-cv-04115; 4:18-cv-04949-
                                                           JST; 4:18-cv-03451-JST
20             v.
                                                           Judge: Hon. Jon S. Tigar
21 OOSHIRTS, INC.,
                                                           THIRD STIPULATED REQUEST TO
22                      Defendant.                         EXTEND CASE MANADEMENT
                                                           SCHEDULE; [PROPOSED] ORDER
23
                                                           Complaint Filed:    January 15, 2019
24                                                         FPTC:               December 11, 2020

25                                                         Trial Date:         January 11, 2021

26
            IT IS STIPULATED and requested by Plaintiff Atari Interactive, Inc. and Defendant ooShirts,
27
     Inc., for the reasons set forth in the accompanying declaration of Keith F. Adams, that the following
28
                                                     -1-
     THIRD STIPULATED REQUEST TO EXTEND CASE MANADEMENT SCHEDULE;                         CASE NO.
                           [PROPOSED] ORDER                                           4:19-CV-00264-JST
             Case 4:19-cv-00264-JST Document 44 Filed 08/10/20 Page 2 of 3



 1 deadlines in the current scheduling order be extended by approximately 11 weeks as set forth below.

 2 This is the parties’ third request for a modification of the scheduling order, and the parties do not expect

 3 to request any additional continuances of the schedule in this matter.

 4           Pursuant to Civil Local Rule 6-2(a), the parties concurrently submit a declaration setting forth

 5 the reasons for the request, previous modifications, and the modification’s effects.

 6           The current schedule and proposed revised schedule are as follows:

 7             Event                                    Current Deadline         Proposed Deadline
 8             Fact and expert discovery cut-off        August 10, 2020          October 26, 2020
 9             Deadline to file dispositive motions     September 2, 2020        November 18, 2020
10             Pretrial conference statement due        December 4, 2020         February 19, 2021

11             Pretrial conference                      December 11, 2020 at     February 26, 2021 at
                                                        1:30 pm                  1:30 pm
12             Trial                                    January 11, 2021         March 29, 2021
                                                        8:00 a.m.                8:00 a.m.
13             Estimate of trial length (in days)       Eight                    Eight
14
             RESPECTFULLY SUBMITTED,
15
     Dated: August 10, 2020
16
                                                      BROWNE GEORGE ROSS LLP
17

18                                                    By /s/ Keith G. Wesley
                                                          KEITH J. WESLEY
19                                                        MATTHEW L. VENEZIA
                                                          Attorneys for Plaintiff,
20                                                        ATARI INTERACTIVE, INC.
21
                                                      MURPHY, PEARSON, BRADLEY & FEENEY
22

23                                                    By /s/ Keith G. Adams
                                                          Keith G. Adams
24                                                        Thomas F. Mazzucco
                                                          Attorneys for Defendant
25                                                        OOSHIRTS, INC.
26 Attestation Pursuant to Civil L.R. 5-1(i)(3): I, Keith G. Adams, am the ECF User whose ID and password are

27 being used to file this document. I hereby attest that concurrence in the filing of this document has been obtained
     from all above signatories.
28
                                                           -2-
     THIRD STIPULATED REQUEST TO EXTEND CASE MANADEMENT SCHEDULE;                                  CASE NO.
                           [PROPOSED] ORDER                                                    4:19-CV-00264-JST
         Case 4:19-cv-00264-JST Document 44 Filed 08/10/20 Page 3 of 3



 1                                 [PROPOSED] ORDER

 2 PURSUANT TO STIPULATION IT IS SO ORDERED.

 3

 4

 5 Dated: ___________________               ______________________________
                                            HONORABLE JON S. TIGAR
 6                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          -3-
     THIRD STIPULATED REQUEST TO EXTEND CASE MANADEMENT SCHEDULE;        CASE NO.
                           [PROPOSED] ORDER                          4:19-CV-00264-JST
